 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRazco, Inc., d/b/a Hit 'N Run Food Stores and RetailClerks Local Union No. 35, chartered by RetailClerks International Association, AFL-CIO andRetail Clerks Local Union No. 435, chartered byRetail Clerks International Association, AFL-CIO. Cases 14-CA-9417 and 14-CA-9494August 26, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn March 30, 1977, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,2andconclusions of the Administrative Law Judge, tomodify his remedy,3and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Razco, Inc.,d/b/a Hit 'N Run Food Stores, Alton and WoodRiver, Illinois, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.As regards the constructive discharge of employee Grimes, Respondentexcepts to the reliance of her testimony with respect to a comment allegedlymade by an employee of the state unemployment office. We agree that thetestimony was hearsay and that the case cited by the Administrative LawJudge to support his admission of that testimony, Duquesne Electric andMfg. Co., 212 NLRB 142, fn. 1 (1974), is inapposite. Duquesne speaks tojudicial notice of an issued decision of a state bureau. However, we find noprejudice since the Administrative Law Judge clearly did not rely on it in hisconclusions.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.Respondent's exception to the finding that the discharge of employeeVarady for theft was a pretext is based in part on an incident, not consideredby the Administrat.: e Law Judge, wherein Varady was accused of having apastry and magazine without a sales slip, contrary to Respondent'sestablished rule. We note that theft is not established by these facts, and thatanother employee testified that Varady paid for the items in question, butfailed to retain the sales receipt.231 NLRB No. 82In support of its overall contention that Bramhall was not constructivelydischarged and is not, in any event, entitled to reinstatement and backpay,Respondent in its brief argues that she admitted keeping overages, if anyexisted, following the balancing of cash register funds at the end of a day.Bramhall credibly testified that she thought she was permitted to keep theoverages-but never kept over 80 cents-since she was personally dockedwhenever her register was short, and she ceased this practice as soon as shewas informed it was against company policy. However, Respondent did notdiscipline Bramhall for the incident at the time and therefore may not nowrely on it as grounds for denying reinstatement.3 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods prorto August 25, 1977, in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge: These conso-lidated cases were heard at St. Louis, Missouri, on October12 -15 and October 27 and 28, 1976. The charge in Case14-CA-9417 was filed by Retail Clerks Local Union No.35 on June 14, 1976,1 and amended on June 15 and 16. Thecharge in Case 14-CA-9494 was filed by Retail ClerksLocal Union No. 435 on July 20. (The Charging Parties areherein referred to respectively as Local 35 and Local 435,and collectively as the Union). The consolidated com-plaint, which issued on September 8 and was amended onSeptember 17 and October 5, alleges that Razco, Inc.,d/b/a Hit 'N Run Food Stores (herein the Company orRespondent) violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended. The gravamenof the complaint is that during a union organizationalcampaign, the Company violated Section 8(a)(1) byinterrogation, creating the impression of surveillance,solicitation of employees to report on the union activitiesand sympathies of other employees and to oppose theUnion, threats and warnings of discharge, closure or otherreprisal, statements that reprisals had been or were beingtaken against employees, offers of benefits and coercivesolicitation and assistance of employees to demand returnof their signed authorization cards, and violated Section8(a)(l) and (3) by reducing the scheduled working hours ofemployees Donna Lankford, Debra Toner, and DebraGrimes, by discharging employees Janet Bramhall, JaniceMiller, Jo Ann Paulda, James Steward, Douglas Canhan,William DeVous, and Deborah Varady, and by construc-tively discharging Lankford, Grimes, and employeesSherry Moore, and Loretta (Zippy) Strohkritch. TheCompany's answer denies the commission of the allegedunfair labor practices. All parties were afforded fullopportunity to participate, to present relevant evidence, toargue orally, and to file briefs.Upon the entire record in this case2and from myobservation of the demeanor of the witnesses, and havingconsidered helpful briefs submitted by the parties, I makethe following:All dates herein are 1976 unless otherwise indicated.2 Certain errors in the transcript have been noted and are herebycorrected.660 HIT 'N RUN FOOD STORESFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Company, a Missouri corporation, operates fiveretail stores all located in Illinois, where it is engaged in theretail sale and distribution of liquor, groceries, andnonprescription drug items, and at some stores in theoperation of self-service laundries. Two stores are locatedin Alton, and are known respectively as the WashingtonAvenue and State Street stores, and the remaining three arelocated in Wood River, East Alton, and Granite City, andare known respectively by those names. The WashingtonAvenue and Wood River stores are immediately involvedin the present case. The Company maintains an adminis-trative office in Alton. In the operation of its business, theCompany annually purchases and receives at its Illinoislocations, goods and materials valued in excess of $50,000which are shipped directly from points located outside ofIllinois. I find, as the Company admits, that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDLocal 35 and Local 435 are labor organizations withinthe meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background: The Nature of the Company'sOperations, and Events Prior to the Union'sOrganizational Campaign in June 1976David Roth is the president and co-owner (with his wife)of Coin-O-Matic of Alton, Inc., which operates car washesand which owns the premises on which the Company'sstores are located. Roth originally operated the Hit 'N RunFood Stores, but sold the business. When the new operatordefaulted on his loan, Roth resumed control of thebusiness, but thereafter resold the business to the corpora-tion known as Razco, Inc. (acronym for Roth and AngeloZavaglia), which is owned by Robert Roth (David'sbrother), and Robert's wife. Since October 28, 1975,Zavaglia has been the Company's general manager and inthat capacity has been in charge of the Company'soperations. David Roth, through Coin-O-Matic, Inc., is theCompany's landlord. However, Roth, and of course, hisfamily, have a vital interest in assuring the success of thebusiness. Roth actively participates in the management ofthe business, and the Company admits that at all timesmaterial Roth was and is an agent of the Company. Theemployees recognize the authority of and take instructionsfrom both David Roth and Zavaglia. In substance, albeitnot in form, Roth and Zavaglia function somewhat likepartners in a business, cooperating closely, with Zavagliarunning the day-to-day operations, and Roth acting as anall around advisor, expeditor, and troubleshooter.The stores sell their merchandise either over-the-counteror at a drive up entrance, where customers may makepurchases without leaving their vehicles. There is a self-service laundry adjacent to the Washington Avenue andWood River stores. At the Wood River store there is also,adjacent to the store premises, a restaurant known as thePancake Ranch, which is also operated by the Company.The Pancake Ranch employees are represented by theHotel and Restaurant Employees and Bartenders' Union.The Company's store employees are engaged in abusiness which involves direct contact with and service toretail customers. They are relatively low paid workers.Characteristically, for the most part, they tend to be young,extroverted individuals, with strong preferences and dis-likes concerning the hours and nature of their work, whomove with relative ease from one job to another, who arenot shy about expressing their opinions, which are oftenaccompanied by bursts of profanity, and who are notinclined to suffer in silence for the cause of unionism. Allof the identified store clerks, laundry attendants, and storemanagers (the latter having been promoted to theirsupervisory positions from the ranks of the clerks) arefemale. The identified male employees are either engagedin maintenance or delivery work and report to theCompany's office, or are stockboys assigned to a particularstore. Typically, the younger female employees prefer towork as clerks, whereas middle-aged women or those whomight be described as matronly (such as Jo Ann Pauldaand Pearl Smiley) tend to prefer working as laundryattendants. Many if not most of the store clerks havedecided preferences as to their days and hours of work. Thestores are usually open from 6 a.m. to midnight on Sundaysthrough Thursdays, and 6 a.m. to I a.m. on Fridays andSaturdays. As the employees normally work 40 hours aweek or less, the Company has considerable leeway inassigning their days and hours of work. The work schedulesare normally prepared by the store manager and posted onthe bulletin board each Sunday, for the week beginning thenext day. Prior to the Union's organizational campaign, theCompany usually demonstrated an ability and willingnessto accommodate assignments to the employees' desires,with more senior employees being given the preferredassignments. When an employee was given an undesirableassignment (e.g., working straight nights or workingregularly in the laundry) the Company usually did so aspunishment for some dereliction of duty (e.g., failing toopen the store on time). As will be discussed herein, I havefound that during the late spring and summer of 1976, theCompany took numerous adverse actions against itsemployees (not all, but most of those alleged by GeneralCounsel) in reprisal for their adherence to the Union. It iswithin the context described above that the allegations ofconstructive discharge and the numerous remedial ques-tions posed in this case must be decided.In September 1975, when David Roth was operating thestores, Local 35 President Charles Cross and Local 435President Charles Tosh sought to get Roth to sign acollective-bargaining contract covering his stores. Alton iswithin Local 35's territorial jurisdiction, and Wood River iswithin that of Local 435. Roth refused, whereupon Local35 picketed the Washington Avenue store for just over 30days. During the picketing, Roth told employee JerryThrone (of whom more later) that "before I would sellthese girls down to the Union, I would shut the damndoors." In his testimony, Roth explained that he had gottenadverse reactions from the Pancake Ranch employees661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause he had recognized their Union without an election,and that he would not again force his employees into aunion without their agreement. Standing alone, Roth'sstatement to Throne might have been susceptible of thisinterpretation. However, in light of subsequent develop-ments, including uncontradicted testimony concerning thestatements and actions of Roth and Zavaglia, it becomesapparent that Roth's statement reflected a broader opposi-tion to unionization, which extended to the commission ofunfair labor practices.B. Local 35's Organizational Campaign at theWashington Avenue Store, and the Company'sResponseIn early June 1976, employee Janet Bramhall contactedLocal 35 President Cross and obtained his assistance inattempting to organize the Washington Avenue employees.Bramhall signed a union authorization card on June 5.Within the following week six other Washington Avenueemployees signed union cards: Jo Ann Paulda, JaniceMiller, Loretta (Zippy) Strohkritch, Sherry Moore, KathyDavis, and Jackie Green. Bramhall was discharged (or asalleged by the Company, ceased going to work) on June 12.Miller was discharged on June 12, and Paulda on June 14.Another employee, James Steward (of whom more later),was also discharged on June 14; Strohkritch (whom forease in reference I shall hereafter sometimes refer to asZippy) and Moore were transferred to the State Streetstore. Moore quit rather than report to State Street, andZippy quit after working for one day at State Street.General Counsel contends that the Company constructive-ly discharged Zippy and Moore by transferring them toState Street. As for Davis and Green, Store Manager MariaPace asked Davis whether she had gone downtown withother girls (i.e., to the union hall with Zippy and Moore onJune I1, when they signed their cards), and Davis answeredthat she had. Pace replied that she was sorry.3Thereafter,Davis and Green obtained their signed cards from theUnion. Davis testified that she gave her card to DavidRoth in order to let him know that she was not interested inthe union activity and that Roth accepted the card withoutcomment. Roth did not controvert this testimony. Pace, inher testimony, admitted that she knew that Green hadsigned a card and had gotten it back. The inference iswarranted that Green, like Davis, returned her card to theCompany in order to avoid reprisal. Both Davis and Greenretained their jobs and were still employed by theCompany at the time of this hearing.Former employee Beverly Youngberg (she quit onAugust 21) testified as a reluctant witness for GeneralCounsel. Youngberg was opposed to the Union and wasbitterly antagonistic to Bramhall. It was necessary forGeneral Counsel to obtain judicial enforcement of hersubpena in order to secure her presence at the hearing. Ifind it unlikely that she would knowingly testify falselyagainst the Company's interests. Moreover, althoughGeneral Manager Zavaglia, in his testimony, gave hisversion of various conversations which were of minor or:' I credit Davis' uncontradicted testimony in this regard and find thatPace unlawfully interrogated Davis about her union activity.peripheral significance to this case, he did not contradicther significant testimony concerning her dealings with him.In June, Youngberg, who had formerly worked at theWashington Avenue store, was a clerk at the Granite Citystore. Zavaglia asked her to return to work at WashingtonAvenue because they were having union trouble and hewanted her to find out what was going on. Youngbergagreed, and thereafter reported to Zavaglia on severaloccasions. Youngberg told him that Zippy, Moore, Paulda,and Miller had signed union cards. Zavaglia told her thatBramhall was fired for opening the store late, but that thereal reason was that she was the "instigator" who causedthe union activity. A few days after the discharges andtransfers of the union adherents, Zavaglia told Youngbergthat he had taken care of everything, and that they shouldnot have any more trouble. In another conversation, DavidRoth told Youngberg that if the girls kept up this"trouble," he would end up closing down, because he couldnot afford to go union. Roth, in his testimony, lamelysuggested that "trouble" meant morale "more than theUnion," and that he asked her to put some spirit into thestore, because she was a good morale builder. Rothtestified that by September morale had improved, althoughYoungberg herself had quit! The inescapable conclusion is,as Roth himself indicated to Youngberg, that "trouble"meant union activity. I find that the Company, byZavaglia, violated Section 8(a)(l) of the Act by solicitingYoungberg to report on the union activities of otheremployees, interrogating her about the identity of unionadherents, creating the impression of surveillance bynaming Bramhall as the instigator of the union activity,telling Youngberg that Bramhall had been discharged forher union activities, and indicating that other employeeshad been discharged or transferred for signing union cards,thereby inferring that anyone else who signed would meetthe same fate. See Kranco, Inc., 228 NLRB 319 (1977).Additionally, the Company, by Roth, violated Section8(a)(1) by threatening to close down because of theemployees' union activity. I further find, in light ofYoungberg's testimony and additional evidence which willbe discussed at various points in this decision, that theCompany violated Section 8(a)(1) by, soliciting employees,e.g. Youngberg, Green, and Mark Barley (the latterprobably through employee Jerry Throne), to report onreal or alleged defects in the work of the union adherents inorder to obtain pretextual grounds for their discharge,transfer, or other discriminatory treatment and in thebargain to sow discord between the union adherents andtheir fellow employees. I further find, as will be discussed,infra, that the Company similarly solicited Youngberg'ssister, Barbara Youngberg, to inform on the schedulingpreferences of union adherents at the Wood River store inorder to discriminate against them. And I further find, inpart on the basis of Beverly Youngberg's testimony, thatthe Company violated Section 8(a)(1) and (3) of the Act bydischarging Bramhall, Miller, and Paulda and transferringZippy and Moore because of their union adherence.However, as the Washington Avenue store aspect of thiscase presents questions of constructive discharge, entitle-662 HIT 'N RUN FOOD STORESment to reinstatement, and/or backpay, and the specialcase of James Steward, I shall proceed to deal individuallywith the alleged discriminatees.I. Janet Bramhalla. Events preceding her return to work on July 27Bramhall was scheduled to open the Washington Avenuestore at 7 a.m. on Friday, June 4. She was 8 minutes late,and found that Dave Roth's father had already opened thestore. According to Dave Roth, his father is semiretiredand does maintenance work for him. Bramhall told theelder Roth that she was afraid that she might bedischarged. Bramhall understood that company policy foropening a store late was, for a first offense, to put theemployee on straight nights, or working many nights, andfor a second offense, discharge. Bramhall testified that Mr.Roth told her not to worry about it. Eight days later, onJune 12 (the same day Janice Miller was discharged),Bramhall telephoned the store to find out the name of theinsurer of the Company's hospitalization plan, sinceBramhall's doctor had told her to go into the hospital fortreatment of a kidney and bladder infection. (She washospitalized from June 14 to 21). Roth gave her the name,whereupon, according to Bramhall, he became strangelysilent. Bramhall testified that she asked what was thematter. Roth told her that she might as well go ahead andlook for another job for having overslept on June 4, thatshe was undependable, but that he would have to talk toZavaglia about it. Bramhall testified that she telephonedRoth the next day, whereupon he told her she wasdefinitely fired. Roth testified that he first learned aboutthe late opening from his father on June II; that hediscussed the matter with Bramhall in their June 12telephone conversation; that he said if it was up to him hewould terminate her, but that the decision was Zavaglia'sand he would tell him on Monday (June 14), and that infact he told Zavaglia about the matter on Monday. OnJune 15 the Company received the Union's original charge,alleging that Bramhall was discriminatorily discharged.The next contact between Bramhall and the Company tookplace on June 24, when she encountered Zavaglia near asupermarket. Zavaglia told her that she could return towork as soon as she got a release from her doctor. Bramhalltestified that she obtained a written release on June 28 andshowed it to Manager Pace, but that Pace told her that sheknew nothing about her returning to work; that sheunsuccessfully sought to contact Zavaglia; and that on July7 Pace told her that she was definitely fired, adding that she(Pace) did not have to tell her this. Pace in her testimonydenied having been shown the release, but did not denyBramhall's testimony concerning their conversations.Bramhall did not hear from the Company until July 26when the Company, acting upon the advice of its attorney,offered reinstatement to all of the alleged WashingtonAvenue discriminatees except Steward. Bramhall promptlyaccepted reinstatement.I credit the testimony of Bramhall. I find that she wasdischarged on June 12 because of her union activity; thatthe matter of opening late and the matter of the medicalrelease were simply pretexts; and that the latter was simplya stalling device to delay her eventual return to work,hopefully to mitigate backpay and to provide support forthe Company's anticipated defense that she was notdischarged. Several factors lead to this result. First andforemost, as indicated, is the testimony of BeverlyYoungberg. Second, is the uncontroverted testimony ofBramhall that Pace told her that she had been fired andrefused to put her on the schedule. Moreover, if the matterof opening the store late were as serious as the Companymakes it out to be, then it is unlikely that the elder Rothwould have waited a week to tell his son about it, and evenmore unlikely that Manager Pace would have overlookedthe fact that Bramhall had clocked in late. Normally, anemployee who is scheduled to open the store will clock inearly, sometimes as much as a half hour before thescheduled opening time. Roth's testimony that he learnedof the matter on June II becomes all the more suspiciouswhen it is recognized (as becomes apparent when consider-ing all of the evidence in this case) that at that time theCompany was looking for pretexts to get rid of all unionadherents. As for the assertion that Bramhall was notdischarged, it is difficult to see why Roth would have raisedthe matter of the late opening directly with Bramhall,rather than handle it through Zavaglia or Pace, unless hedid so in order to tell her that she was being terminated.Moreover, if Bramhall had not been discharged, it seemslikely that the Company would have communicated thatinformation to Bramhall, either directly or indirectly, uponreceiving the charge. In light of the foregoing evidence, Iam not persuaded that the fact that Bramhall's hospital billwas paid under the Company's insurance plan demon-strates that Bramhall was not discharged. The Company'sassertion that the insurance terminates for an employee onthe day that he or she is terminated rests solely on theuncorroborated testimony of Roth. The Company did notproduce either the policy or the testimony of its secretarywho processes claims and requests for refunds under thepolicy, and Roth indicated only a vague knowledge of herrecords. In these circumstances, and considering the factthat the Company was taking a shifting and evasive posturetoward Bramhall when she was seeking to return to work, Ifind that Roth's testimony is insufficient to outweigh thestrong evidence that Bramhall was in fact terminatedbecause of her union activity.b. Events following Brainhall's return to workBramhall returned to work at the Washington Avenuestore on Tuesday, July 27. She testified that 2 days later,Zavaglia told her that if the Union got in they would haveto lock the doors. Zavaglia in his testimony did not denythe alleged conversation. I credit Bramhall and find thatthe Company thereby violated Section 8(aX1) of the Act.Bramhall's name had been placed on the schedule for theweek of July 26. She was assigned to various tasks aroundthe store and worked 35 hours during that week. However,Bramhall testified that beginning August 2 she wasassigned almost exclusively to the laundry, working 36hours a week, and was assigned more often to night shiftsthan she had been before her discharge. Prior to herdischarge, Bramhall averaged 40 hours per week andusually worked 3 days as a clerk and 2 in the laundry.663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBramhall testified that she enjoyed working in bothpositions but did like to work only in the laundry. Laundryworking shifts are different from and (at least in weeklytotal) shorter than clerk shifts. The hourly pay is the same,whether the employee is working as a clerk or in thelaundry. As indicated, younger employees like Bramhalltend to find laundry work boring. Store Manager Pacetestified that she assigned Bramhall to the laundry for 3 or4 days per week because Bramhall requested to be putthere, giving as a reason that "with all of the money comingup missing in the store," she would rather "stay away fromthe register altogether." Bramhall denied this testimony.According to Bramhall, she asserted to Pace that Angeloand Dave had put her in the laundry because nobody likedit, but that it did not matter. I credit Bramhall's testimonyconcerning this conversation and the changes in her workschedules and assignments, and further find that thechanges were made in reprisal for her union activities. Thematter of alleged missing money was not discussed untillate Monday, August 9, more than a week after Bramhallhad been assigned to the laundry. Additionally, as will bediscussed, infra, Zavaglia at about the same time (August I)was making changes in the schedules of known unionadherents at the Wood River store in reprisal for theirunion activities. The inference is warranted that theCompany subjected Bramhall, the principal union adher-ent at Washington Avenue, to the same treatment, therebyhoping to cause her to quit and avoid any obligation ofbackpay or reinstatement on the part of the Company. IfBramhall had testified falsely concerning her scheduling,the Company could have, as it did for the Wood Riverstore, produced the weekly schedules for WashingtonAvenue. The Company did not, and the inference iswarranted that the schedules would have corroborated hertestimony.On August 9, Zavaglia told Bramhall that her depositmoney amounting to some $400, was missing from thestore safe. They agreed that she would take a polygraphtest. On August 13, Zavaglia took Bramhall to St. Louiswhere the test was administered. Bramhall passed, thepolygraphist concluding that she had no knowledge ofmissing money. Bramhall took the test on her own time forwhich she was not paid. Bramhall testified that on the wayback Zavaglia told her that the unfair labor practicecharges had cost him a bunch and that someone was goingto have to pay for it. Zavaglia denied this testimony.Zavaglia asked whether there was anything he could do forher. Bramhall answered, "get Dave off my ass." Zavagliareplied that he did not think Roth was bothering her.Bramhall said that Roth might have taken the money inorder to provoke her into refusing to take a polygraph test.Zavaglia expressed disbelief.4Zavaglia testified that Bram-hall repeated the assertion about Roth in a subsequentconversation on August 26. Store Manager Pace, althoughpresent at this conversation, did not corroborate thistestimony. Beverly Youngberg testified that Bramhall toldemployees that Roth had taken the money. On August 26,4 I credit Bramhall's testimony concerning this conversation, part ofwhich is uncontroverted. Zavaglia's statement that someone would have topay is wholly in character with the repeated threats of reprisal made by theCompany on other occasions. I find that Zavaglia's statement constitutedyet another threat of reprisal for union activity. However, I find thatZavaglia went after Bramhall again. Youngberg had quit,and Zavaglia demanded to know why Bramhall had toldher to quit. Zavaglia persisted in questioning Bramhall,whereupon Bramhall became angry, said that she did nothave to put up with "this crap," and left the store. OnAugust 28, Bramhall telephoned Zavaglia at his home andasked why he had talked about her at a meeting ofemployees. Zavaglia refused to discuss the matter, where-upon Bramhall cursed at him and hung up. She did notthereafter return to work.General Counsel contends that Bramhall was neverproperly reinstated, and that, therefore, she is entitled tothe conventional remedy of reinstatement with backpay. Iagree. Reinstatement of an unlawfully terminated employ-ee contemplates that the employee will be restored to his orher position prior to the unlawful conduct, if possible, andwill not be subjected to further discriminatory treatment.The Company did not fulfill either obligation. Bramhall,for discriminatory reasons, was assigned almost exclusivelyto laundry work, her hours of work were reduced, and shewas assigned to work more night shifts than she had beforeher discharge. She was subjected to needless harassmentand humiliation until she quit in disgust. In thesecircumstances, reinstatement with backpay is an appropri-ate remedy, for Bramhall was not obligated to remain atwork under these conditions. Chase National Bank, 65NLRB 827, 829 (1946); Oneita Knitting Mills, Inc. v.N.L.R.B., 375 F.2d 385, 388 (C.A. 4, 1967). The Companycontends that, in any event, Bramhall is not entitled to anyremedy because (1) she accused Roth of stealing, (2) sheencouraged Youngberg to quit, and (3) she used anobscene and rather commonplace epithet in ending herconversation with Zavaglia on August 29. These conten-tions are without merit. As to the first, Bramhall's assertedopinion that Roth might have taken the money was, if notjustifiable, at least understandable. Considering thatBramhall and other union adherents had been terminatedfor pretextual reasons, that she was being subjected toharassment and discriminatory treatment, that she andother employees (including Youngberg) discovered onAugust 8 that a missing store key had been placed in hercoat pocket, and that she demonstrated to the Company'ssatisfaction that she had not taken the money, hersuggestion could hardly be characterized as reckless ormalicious. Interestingly enough, Roth in his testimony didnot deny misplacing the money. As to the secondcontention, Bramhall was entitled to express her opinionsto Youngberg, and Youngberg was capable of making upher own mind. As to the third contention, the use ofprofanity was rather commonplace among both employeesand management. (See, for example, the language whichZavaglia assertedly used in telling Janice Miller to improveher work). Considering that Bramhall had been subjectedto prolonged discriminatory treatment and harassment, herfinal outburst does not warrant denial of a remedy.N.L.R.B. v. Morrison Cafeteria Company of Little Rock,Inc., 311 F.2d 534, 538 (C.A. 8, 1963). Finally, all of theseZavaglia's inquiry as to whether he could do anything for Bramhall, evenwhen viewed in context, is too vague and generalized upon which to base afinding, as alleged by General Counsel, of a promise of benefits in order todiscourage union activity.664 HIT 'N RUN FOOD STOREScontentions are cast into doubt by the Company'sdemonstrated proclivity to seek and rely upon pretextualgrounds for ridding itself of union adherents. Even proventheft has been held not to bar reinstatement, where theasserted ground for discharge has been found to bepretextual. Shell Oil Company v. N.LR.B., 196 F.2d 637(C.A. 5, 1952).52. Janice Miller and Jo Ann PauldaJanice Miller was discharged on June 12 by StoreManager Pace, acting on instructions from Roth andZavaglia, ostensibly because she was a slow worker. JoAnn Paulda was discharged personally by Roth andZavaglia on June 14, ostensibly because her work was notup to the Company's standards (specifically that she spenttime in the laundry talking to customers), and that she wasreceiving telephone calls at the store from her children. Infact, Miller, who began working for the Company on April28, was a slow worker, and Paulda, who had been workingat Washington Avenue since November or December 1975,had always talked a lot to customers and receivedtelephone calls from her children. The Company generallydid not attract a high calibre of employee. However, theCompany did not deem these deficiencies to be grounds fortermination until Miller and Paulda signed union cards,whereupon the Company swiftly and summarily dis-charged both employees (among others transferred ordischarged), leaving Store Manager Pace shorthanded.6The timing of the discharges, their coincident identity withunion adherents, and the testimony of Youngberg makesclear that both Miller and Paulda were discharged becauseof their adherence to the Union. I also find significant thetestimony of company witnesses concerning how thedeficiencies of Miller and Paulda ostensibly led to theirdischarge. Pace, in terminating Miller, placed the responsi-bility squarely on Roth and Zavaglia. Pace testified thatemployee Jackie Green told her that she would quit if shehad to work with Miller. However, Zavaglia placed theresponsibility on Pace, testifying that Pace told him that"either she goes or I go." Zavaglia also testified that he hadcontinuously received complaints from Youngberg andGreen about Miller throughout her employment. However,Green admitted that she had worked only I day withMiller. Green also testified in detail about Paulda's badhabits, including the telephone calls from her children,although Paulda had worked in the laundry and Greenworked as a clerk in the store. These inconsistencies,together with other evidence of a pattern of conductdirected at union adherents, tend to indicate that thecomplaints about Miller and Paulda, if in fact they weremade, were at least in part solicited by management.I The cases relied upon by the Company are not on point. In NewFairviei Hall Convalescent Home, 206 NLRB 688, 750 (1973), theAdministrative Law Judge found that the employees in question hadengaged in picket line misconduct which rendered them unfit for furtheremployment, and therefore. that it was not necessary to determine whetherthey should be denied reinstatement on the ground that they had defamedthe employer. In Western Sample Book and Prining Co., Inc., 209 NLRB384. 390-391 (1974), the Administrative Law Judge found that the employeein question had been discharged because he lied to the employer. Similarly,in the remaining cases cited by the Company. relief was denied because theOn or about July 26 the Company sent a letter to Pauldaoffering her reinstatement to her job. Paulda declined,saying that she had another job. Prior to her dischargePaulda was working an average of 32 hours per week. Onor about June 1, Paulda had asked Roth to reduce thenumber of her working days, but Roth did not act upon herrequest. I cannot assume that absent her unlawful dis-charge, that her hours would have been reduced or that shewould have quit her job. She is entitled to backpay to thetime that she received the Company's offer of reinstate-ment.The Company sent Miller a certified letter, dated July 23,offering her reinstatement to her job. Miller signed thereceipt for the letter on August 2. Miller initially testifiedthat she had received the letter on July 2, after returning(on July 1) from a trip of about 2 weeks to Texas to seekwork. After leaving the witness stand, Miller sought tochange her testimony to admit that, in fact, she hadreceived the letter on August 2. Thus, Miller apparentlywas in the Alton area and available for work in late July.She testified that she sent a letter to the Company's office,offering to return to work, but received no reply. Zavagliatestified that the Company never received such a letter orheard from her in any other manner. Miller testified thatshe was unable to locate the telephone number of theCompany's office, and asked Store Manager Pace forZavaglia's number. However, she neither told Pace of thereason, nor did she thereafter call Zavaglia. In contrast,Janet Bramhall had no difficulty either in returning towork or in later calling Zavaglia at home. Miller alsotestified that she made a "rough copy" of her letter,was unable to locate it or even remember the approxirdate it was sent. In order to credit her testimony, Ihave to assume that, notwithstanding her asserted dreturn to work, she did not communicate with the 'the Board's Regional Office upon receiving tl4dtreinstatement, did not return to the store or tf? ..she wanted to return to work, or even telepho % o9\and did not bother to keep a copy of her alleM~ :letter. I am not inclined to make such an ass 'that Miller, by failing to reply to the Cd"declined reinstatement, and that she is ebackpay to August 2.3. Loretta (Zippy) Strohkritch and , MooreShortly after midnight of June 14, afteaulda had beendischarged and Zippy and Moore had completed theirshift, Roth told Zippy and Moore that they were beingtransferred to the State Street store. According to theemployees, Roth and Zavaglia told them that they werebeing transferred because of their attitude towards blackcustomers, that the Company had received complaintsalleged pretext was found to be the true reason for the discharge. Such is notthe case here.6 The Union received Miller's card on June 16. However, Miller signedher card in the store on June 11, in the presence of Zippy Strohkritch. Inview of Beverly Youngberg's testimony that she informed Zavaglia. prior toMiller's termination, that Miller had signed a union card; and in view of thetestimony of Jerry Throne, who had frequent contact with all of the stores,that the identity of card signers was a matter of common knowledge anddiscussion among store personnel, I find that the Company knew, prior toher discharge. that Miller had signed a union card.665 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom black customers that they were rude to them, and thatZippy was a bad influence on Moore and her attitudetoward blacks was rubbing off on Moore. Zavaglia'sversion of the transfer differed in that, according toZavaglia, he told Moore that since Maria Pace was a newmanager, Jane Meeks, who was then manager at StateStreet, was better qualified to train Moore. (Moore beganworking for the Company on May 19, and Pace waspromoted to store manager on June 6 or 7). Zippyprotested that she was not rude to blacks, and Moore saidnothing. However, Moore left the store, and shortlyreturned with her husband, who informed Roth andZavaglia in no uncertain terms, accompanied by a burst ofprofanity, that his wife was not going to work at StateStreet. Zippy eventually reported to State Street on June20, worked I day, and quit. On advice of counsel, theCompany sent letters to Zippy and Moore offering themreinstatement, which letters were received by them on July26. They did not respond to the offers; hence, assuming ascontended by General Counsel that the employees wereconstructively discharged, they would only be entitled tobackpay to July 26.As indicated, I have found that the Company transferredZippy and Moore because they were union adherents, andthereby violated Section 8(aX)(I) and (3) of the Act. In part,this determination is based on the testimony of BeverlyYoungberg and the timing of the transfers. Moreover, theCompany's asserted reasons for the transfer are patentfabrications. Zippy did in fact display hostility toward atm'ast some black customers. In these circumstances, hernsfer to a store which had a larger proportion of blacktomers than Washington Avenue could fairly beireted by Zippy as a punishment and a provocation.in her brief job tenure, demonstrated herself to be aId a hard worker, and never displayed any hostilityard or inability to get along with black customers. Incontrast to other employees, Moore was a quiet person whowould not likely have given vent to her feelings around thestore. If Zippy were a bad influence on Moore, then plainlyit would be the height of folly to transfer them together toanother store. In fact, if Zippy had exerted any influenceon Moore, it was with respect to their union adherence.Moreover, as of June 14, the Washington Avenue store wasshort-handed, at least in part because of the Company'sdiscriminatory discharge of Bramhall, Miller, and Paulda.Thereafter, new employees were hired who somehowmanaged to learn their jobs under the tutelage of MariaPace. However, as General Counsel contends that theCompany constructively discharged Zippy and Moore bytransferring them to State Street, it becomes necessary toexamine further the circumstances under which theyterminated their employment. In this regard, GeneralCounsel has taken divergent positions. With respect toZippy, General Counsel contends that she was forced toquit because Jane Meeks was an ogre who made lifemiserable for Zippy. With respect to Moore, GeneralCounsel contends that the State Street store was located in"a high-crime area." No evidence was adduced in supportof this contention beyond Moore's testimony concerningwhat she had heard about the store itself. Zippy failed toexplain just why she quit. Moore testified that she wouldnot work at State Street because it had too many robberiesand holdups, "almost every weekend." Her assertion wasunsupported by probative evidence, and her testimony,when she was pressed for details, was evasive. Zavagliatestified that in December 1975 there were two armedrobberies at the store by the same individual, who wassubsequently apprehended and convicted, and that thereaf-ter there were no robberies at the store. Viewed from anobjective standpoint, there was little to distinguish StateStreet from Washington Avenue as a place to work. Insome respects State Street was more desirable-it was anewer store and did not have a laundry. Both stores werelocated 3 to 4 miles from Zippy's home. Moore's home wasa few blocks from Washington Avenue and about 2 milesfrom State Street; however, there is no evidence that thiscreated any problem for her. General Counsel's assertionsthat Zippy was subjected to unbearable harassment tend tofade away in light of Zippy's admissions in her testimony.General Counsel contends that she was denied permissionto be excused from work because of her father-in-law'sillness. In fact, Meeks permitted Zippy to delay reportingto the store until June 20, and Zippy was not penalized fordoing so. Zippy testified that Meeks did not explainanything to her, but Zippy admitted that all of the storesare laid out in about the same way. She also testified thatMeeks made petty criticisms about her work and appear-ance, but that before the day was over they were gettingalong with each other. Zippy testified that she wasscheduled to work only 20 hours during the week beginningJune 21, although she had regularly been working 40 hoursper week at Washington Avenue. However, her dailybreakdown of the schedule indicates that she was actuallyscheduled to work at least 30 hours. Zippy also admittedthat normally a new employee at a store is graduallyworked into a 40-hour schedule. In view of the fact that shequit after working only I day at State Street, it cannot beassumed that Zippy's working hours would not have beenincreased to a level of 40 hours per week.I am not persuaded that the circumstances of the transferof Zippy and Moore meet the Board's standards forconstructive discharge. In Crystal Princeton RefiningCompany, 222 NLRB 1068 (1967), the Board recently held:"There are two elements which must be proven to establisha constructive discharge." First, the burdens imposed uponthe employee must cause, and be intended to cause, achange in his working conditions so difficult or unpleasantas to force him to resign. Second, it must be shown thatthose burdens were imposed because of the employees'union activities. Earlier, the Board indicated that whatconstitutes "difficult or unpleasant" conditions must bedetermined in accordance with the time-honored legalstandard of the "reasonable person," and not merely on thebasis of the discriminatee's own standards and preferences."This Board has found that an employer may makeconditions for an employee so intolerable that no reason-able person could be expected to remain in employment,and under those circumstances we have been willing to findthat the employee was constructively discharged and thathe is therefore entitled to full and backpay reinstatement."(Emphasis supplied.) Bechtel Corporation, 200 NLRB 975,fn. 2 (1972). Therefore, the Board has held that a666 HIT 'N RUN FOOD STORESdiscriminatory transfer of an employee followed by hisquitting or abandonment of employment, even whenaccompanied by a wage cut, interrogation, or harassment,does not constitute a constructive discharge unless all ofthe conditions specified in Crystal Princeton RefiningCompany are met. Bechtel Corp., supra' J. W Mays, Inc.,147 NLRB 942, 943 (1964), enfd., as modified 356 F.2d693, 697-698 (C.A. 2, 1966); Walker Electric Company, 142NLRB 1214, 1215 (1963). See also Central Credit CollectionControl Corp. d/b/a Federal Collectors, 201 NLRB 944, 949(1973); and Big G Supermarket, Inc., d/b/a Town andCountry Family Center, 219 NLRB 1098, 1106 (1975), reliedupon by General Counsel. Thus, in Walker ElectricCompany, supra, the Board held that "the illegal conditionsof employment to which [the alleged dischargees] weresubjected, were no different from those in many cases inwhich employers have engaged in unfair labor practices tothwart their employees' representation desires. Yet, untilthis time it has not been suggested that the Board shouldfind the mere existence of unlawful conditions, which donot require employees to take affirmative action inderogation of their rights, to be sufficient justification forconsidering abandonment of employment as a constructivedischarge."In the present case, Zippy and Moore were transferredbecause of their union activities; hence, the second testenunciated in Crystal Princeton has been met. It is alsopossible that the Company intended that the move wouldresult in the employees quitting their jobs. It is probablethat Roth and Zavaglia hoped for this result, and were notdispleased when it came about. However, it is also possiblethat they were concerned with breaking up the core ofunion support at Washington Avenue, and that, havingachieved that result and isolated Zippy and Moore, theywould not have harassed them until they quit their jobs. Itdoes not automatically follow that a discriminatorytransfer constitutes a constructive discharge, even when theemployer discriminatorily discharges another employee onthe pretextual ground of a refusal to accept a similartransfer. J. W. Mays, supra. In the present case, it cannot besaid, on the basis of Zippy's I day of work at State Street,that the Company intended to create working conditions sodifficult or unpleasant as to force Zippy and Moore toresign. Additionally, as indicated, the conditions at StateStreet, measured by the standards of a reasonable person,did not rise to this level of severity. Therefore, theCompany did not constructively discharge Zippy andMoore.4. James StewardJames Steward, age 19, worked as a stockboy atWashington Avenue. He did not sign a union card ormanifest support for the Union in any other manner priorto his discharge on June 14. On the evening of June 14,Steward was scheduled to work from 6 p.m. to midnight.About 11 p.m. Paulda was discharged, but chose to remainin order to finish up her work, which she did by about11:30. Paulda went over to Steward and they laughedabout her discharge. Zavaglia and Roth admittedlyoverheard Steward tell Paulda that "you might as well stickaround because I will probably be next tonight." Zavagliaand Roth testified that they were at the store on theevening of June 14 in order to consider plans forremodeling the store, and remained in order to straightenup and restack bottles. In fact, the principal, if not the only,reason for their presence was to complete the process ofremoving all union adherents from the store. Uponoverhearing Steward's statement, they may well haveassumed that they had overlooked one union adherent.About 12:15 a.m., either after or shortly before Stewardclocked out, depending on whose version is credited,Steward got into an argument with Roth and Zavaglia.Steward gave one version of the events, and Zavagliaanother, the latter being corroborated by Roth. Otherpersonnel present at the store that evening were ActingManager Michelle (Micky) Tidwell, Paulda, Strohkritch,and Moore. Paulda had left and Moore was apparentlyoutside with her husband. Tidwell did not testify about thematter and Zippy simply testified that she heard arguingand that Roth and Zavaglia seemed to be doing Steward'swork. In fact, they were doing some of his work. However,as they had no reason to believe that he was a unionadherent until his conversation with Paulda about 11:30, itis unlikely that they did so in order to provoke him intolosing his temper. If Steward's version of the events werecredited, it could fairly be inferred that Roth and Zavagliaprovoked Steward into an act of insubordination in orderto furnish a pretext for his discharge. If Roth and Zavagliawere credited, the inference would be warranted thatSteward did most of the provoking. Roth and Zavagliademonstrated their lack of credibility with respect to othermatters, in particular, their asserted reasons for dischargingor transferring the other union adherents. However,Steward demonstrated that he was a less than reliablewitness by his sometimes evasive and contradictorytestimony about the events. In some cases, the credibility ofan alleged discriminatee may not be decisive; however, inthe case of Steward, the merits of General Counsel'sposition rest almost entirely upon his uncorroboratedtestimony. Steward testified that, as he was about to clockout, Roth told him to haul in some bottles which werestacked outside the door. Steward said that he could notbecause the nearest door was blocked. (In fact, it wasblocked. Zavaglia testified that he had placed some sodaon the tile floor near the door because Jerry Throne wasscheduled to clean the carpets). Roth told Steward to haulthe bottles around through the side door. Steward askedwhy not leave the bottles in front, saying that it made senseto do it that way. Roth repeated his instruction, whereuponSteward said that "that is the stupidest thing I ever heard ofputting them there." Steward also told Roth that Roth hadbeen in his way all night long. Roth said that he wouldmove the bottles whereupon Steward clocked out. Stewardtestified that Zavaglia then said: "We don't need hotheadslike you around here. Get out. You are fired." At this point,according to Steward, he lost his temper and began yellingat Zavaglia, demanding to know why he was fired, andrefusing to accept the answer of "insubordination."Steward told Zavaglia to back off, threatened to punchZavaglia and in fact started to swing at him, whereuponZavaglia told Steward to leave the store or he would call667 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe police. Steward left and never returned, and he wasnever offered reinstatement.Zavaglia's version of the events differs in various minorrespects from that of Steward. However, the principaldifference is that Zavaglia denied that Steward was toldthat he was discharged. Rather, according to Zavaglia,Steward repeatedly demanded to be discharged, andZavaglia urged Steward, in essence, to calm down and gohome, until Steward threatened him with violence. I am notpersuaded that General Counsel has shown by a prepon-derance of the evidence that Steward's version rather thanthat of Zavaglia should be credited. Steward was lookingfor a better job; he admittedly told Store Manager Pacethat he did not care if he were fired; and, in fact, Stewardwas at work with another employer by the followingMonday. Steward also testified that "I want to getsomething on him [Zavaglial for firing me." Steward wasplainly angry at the treatment accorded to the unionadherents; he could not care less whether he was dis-charged; and he may well have decided to leave in a burstof glory and defiance. I find that Steward provokedZavaglia to a point where Zavaglia was forced to order himto leave the premises, that General Counsel has not proventhat Steward was discharged because of any actual orapparent union adherence, and that therefore his termina-tion was not violative of the Act.C. Local 435's Organizational Campaign at theWood River Store, the Company's Response, and theActivities of Jerry ThroneTwo days after the Company completed the process ofeliminating union adherents from Washington Avenue,Local 435 began its organizational campaign among theWood River employees. Union representatives contactedemployee Debbie Toner, who signed a union authorizationcard on June 16 and solicited other employees to signcards. Other employees signed cards which were turnedover to the Union: Debbie Grimes, Donna Lankford, andDebbie Varady on June 16; stockboys Douglas Canhanand William DeVous on June 19 and 20, respectively; PearlSmiley and her daughter, Sheila Herrin, on June 22; PatLiss on June 22; and Charlotte Rohoer on June 23. TheUnion petitioned for a Board election, and a hearing wasconducted on July 9, the principal issue being whether thesingle-store unit requested by the Union was appropriate.dOn June 16, Dave Roth approached Grimes, Lankford,and Toner and told them that the Union was back, tryingto get the girls to sign cards. He asserted that the Unionwould be costly both to the Company and to theemployees. Earlier, about the time of the union activity atWashington Avenue, employee Jerry Throne asked PearlSmiley if she had signed a union card. Smiley answeredthat she did not know anything about it, whereuponThrone replied that Dave and Angelo had ways of findingout and did not intend having a union in there. GeneralCounsel contends that the Company clothed Throne withactual or apparent authority to make the statements andengage in the actions taken by him during the Union'sI Subsequently, the Regional Director dismissed the petition, finding thata multistore unit was appropriate, but was reversed by the Board on Localorganizational campaign. Throne did not deny the state-ments attributed to him by Smiley and other employees.Smiley impressed me as a candid person. I credit hertestimony, including statements attributed to Throne andStore Manager Del Breem. Smiley asked Breem whethershe did right by signing a union card. Breem answered thatDave and Angelo were dead set against the Union and thatDave would close the stores before he had a union in there.The theme was one which was repeatedly emphasized bythe Company. I find that the Company thereby violatedSection 8(a)(1) of the Act.Former employee Barbara Youngberg, like her sisterBeverly, was a reluctant witness for General Counsel. Shewas crying as she began her testimony. I find it unlikelythat she would testify falsely concerning her conversationsand the statements and actions of management. As withher sister, Zavaglia took Youngberg into his confidence.On or about June 20, Roth and Zavaglia told her that theywere having trouble, that Toner was in charge of the Unionand was out to get most of the employees to sign, and thathe would probably talk to Youngberg. Early in July,Zavaglia told Youngberg that he knew that Grimes,Lankford, and Varady had also signed union cards. On theafternoon of July 7, 2 days before the representationhearing, Jerry Throne also told Youngberg that the samegirls had signed union cards. Throne asked Youngberg totell Debby Varady that Dave and Angelo were giving thegirls a chance to get their cards back, and that he (Throne)would pick her up and take her to the union hall.Youngberg agreed, and telephoned Varady at home.Varady agreed to go with Throne.In the meantime, Throne had been organizing a group ofcard signers to go down to the union hall and demand theircards back. Throne was employed by the Company as ageneral maintenance man and delivery man, servicing thelaundries and delivering groceries to all five stores. He waspaid considerably more than the store clerks, reporteddirectly to Roth, did not work regular hours, was assignedstockboys including Mark Barley to assist him, and his wifewas a secretary in the company office. As indicated,Throne frequently conveyed to the employees what hepurported to be management's instructions and viewsconcerning unionization. About 2 p.m., Throne left theWood River store with Debbie Grimes and Pearl Smiley.They went in Del Breem's car, Throne having been giventhe keys by Breem. Throne told the employees not to clockout from work, and they did not. On the way to the Local435 hall they picked up Sheila Herrin at her home. Herrinwas scheduled to begin work later in the day. Throne toldGrimes that the girls at Washington Avenue, i.e., Davisand Green, picked up their cards, and that this would betheir last chance before the hearing on July 9. Throneadded that he had heard Roth tell his father that the storewould cease to exist if the Union came in. Upon arriving atthe union hall, the three women went in and asked theUnion's receptionist if they could pick up their cards. Thereceptionist told them that they could either wait or returnthe next day. They left, dropped off Herrin, and Smiley andGrimes returned to work. In the meantime, only Manager435's appeal. Razco, Inc., d/b/a Hit 'n Run Food Stores, 227 NLRB 1186(1977).668 HIT 'N RUN FOOD STORESBreem and clerk Kathy Grizzle were left to mind the store;and the laundry, in the absence of Smiley, was leftunattended. Smiley testified that Breem saw her leave onthe second trip shortly thereafter, but said nothing. About4 p.m., the original group, joined by Debbie Varady andDonna Lankford, went again to the union hall. Throne hadurged Lankford, who was off work that day, to come along,emphasizing the theme that the store would be closed if theUnion got in, and that if the employees retrieved theircards they would save Roth from a hearing on July 9.Debbie Toner, through Lankford, declined Throne'sinvitation to reclaim her card. This time all six employeeswent into the union hall. Throne, purporting to speak forthe other employees, demanded the return of their cards,and insisted that they would wait. Union President Toshmet with them and, after checking with Business AgentLightner, informed them that the cards were in St. Louis.However, Lightner arranged a meeting for the employeesat 10 o'clock that evening at a restaurant known as thePizza Hut. The employees left and returned to the store orto their homes, having been gone nearly an hour. Smiley'sshift had ended and Varady and Herrin were now on theirworktime. None of the employees were docked any pay.Throne persisted. During the early evening he presentedGrimes with a petition, to be submitted to the LaborBoard, stating that the employees had gone to the unionoffice to demand their cards back, but were refused.Throne told Grimes to redraft the petition, which she did,and he solicited the employees to sign the petition. Herrin,Grimes, Lankford, and Varady signed the petition. There-after, they went to the Pizza Hut meeting. Varady andHerrin left work to go to the meeting, were gone over 1-1/2hours, but did not clock out and were paid for that time.Again, Breem said nothing. At the meeting, Lightnerconvinced the employees to maintain their adherence tothe Union. Upon their return, Varady and Herrinscratched their names off the petition. Throne, in thepresence of Manager Breem, discarded the petition, tellingthe employees "you know what that means."I credit the testimony of Throne that he did not tellBreem where he was going on July 7. Throne did not haveto tell Breem because she already knew what Throne wasdoing. The evidence described above, and the context inwhich the events of July 7 took place, including theCompany's actions at Washington River and subsequentactions at Wood River, lead to the inescapable conclusionthat Throne was speaking and acting on instructions fromRoth and Zavaglia. To find such agency, it is not necessaryto find direct evidence that Throne's activities wereactually authorized or subsequently ratified; rather, agencymay be inferred from the circumstances. See Section 2(13)of the Act; Milgo Industrial, Inc., 203 NLRB 1196, 1197-99, 1205-07 (1973); Thunderbird Motel, Inc., 180 NLRB656, 660, 661 (1970). Here, the circumstances are compel-ling. Consequently, I do not credit the testimony ofZavaglia and Throne that management did not know whatwas going on. Breem would have to be devoid of her sensesin order not to know what was happening, and it isinconceivable that as a mere store manager, let alone a newone at Wood River, she would have taken it upon herself topermit the employees to come and go from the store at willin order to engage in their own venture. Indeed, BarbaraYoungberg testified that Roth and Zavaglia were in thestore at the time of the Pizza Hut meeting, and indicatedthat they knew where the employees had gone. Thecircumstances indicate that Roth and Zavaglia hoped toupstage the Union at the pending representation hearingby showing the Board that the employees who haddemonstrated a show of interest in the Union no longerwished the Union to represent them. Therefore, theyinstructed Throne to get the employees to demand thereturn of their cards by making clear to them that failure todo so meant the loss of their jobs. The employeesrecognized that he was speaking for management, and wereaware of the discharges and transfers at WashingtonAvenue. When Throne's efforts failed the first time, hetried a second, and again a third time with the petition. It ishighly unlikely that an employee such as Throne wouldhave engaged in such persistent and knowledgeableventures without the direction, assistance, and encourage-ment of management. I find that the Company, throughThrone, violated Section 8(a)(1) of the Act by threateningemployees with store closure and loss of their jobs unlessthey demanded the return of their signed union cards;soliciting and assisting employees to demand the return oftheir cards, and to encourage other employees to do thesame; soliciting them to sign a petition demanding thereturn of their cards; and interrogating them about theirunion activities in that the employees were being asked todisclose their attitudes toward the Union. It is settled thatsuch conduct is violative of the Act. N.LRB. v. AmericanManufacturing Conmpany of Texas, 351 F.2d 74, 78 (C.A. 5,1965). I further find that Roth and Zavaglia created theimpression of surveillance by naming Toner as the leaderof the union activity, and Zavaglia and Throne by namingthe card signers, and thereby further violated Section8(a)(1).Sheila Herrin quit her job on July 8, and Pearl Smiley leftthe Company about a week later. Smiley testified that onJuly 8 or 9 she overheard Del Breem tell an employee thatthe schedules were going to be changed and that the girlswere going to be put on nights because of the activitiesgoing on in the store. Smiley further testified that on July 8she talked to Zavaglia about her daughter's resignation.Smiley asserted that Herrin had been harassed. Accordingto Smiley, Zavaglia said that if the Union got in they woulddo away with the laundry and the drive-up service, leavingonly a walk-in store. Zavaglia said that the girls who signedcards would not be there long. When Smiley said that thecards were confidential, Zavaglia replied that he had waysof getting the cards and knowing who signed them. In fact,Zavaglia had already amply demonstrated the truth of thisstatement. Barbara Youngberg testified that sometime afterJuly 7 Breem told her that Angelo wanted to know whatnight the girls went out, so that they could be scheduled towork on those nights. Breem added that none of thisharassment would have started if the girls had gotten theircards back. Youngberg testified that sometime thereaftershe saw Zavaglia with Breem when Breem was preparingthe weekly schedule. According to Youngberg, Breemshowed the schedule to Zavaglia, who said "that ought todo it" or "that ought to fix them." Zavaglia and Breem669 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied the statements and actions attributed to them bySmiley and Youngberg. I have previously indicated mybasis for crediting the testimony of Smiley and Youngberg.I find that the Company, by Breem, violated Section8(a)(1) by telling employees that the work schedules ofunion adherents would be changed in order to punish themfor their union activity, and that Zavaglia once againviolated the Act by threatening store closure and loss ofjobs.sGeneral Counsel contends that during the period fromJuly 12 to September 9, the Company discriminatorilyreduced the working hours of Debbie Toner, DebbieGrimes, and Donna Lankford, constructively dischargedGrimes and Lankford, and discriminatorily dischargedDebbie Varady, Douglas Canhan, and Bill DeVous. As atWashington Avenue, issues of constructive discharge andremedy are presented. I shall proceed to take up the casesindividually.I. Debbie TonerDebbie Toner continued to work at Wood River untilshe quit on or about September 8. Shortly thereafter shebegan working for another employer. She is not alleged asa constructive dischargee. However, General Counselcontends that the Company discriminatorily reduced herworking hours and made other adverse changes in herworking schedule and assignments in order to punish herfor her adherence to the Union. I agree. During the 2-month period immediately preceding July 12, she normallyworked from 30 to 35 hours per week. For the next 2 weeksshe was assigned to work 26 hours each week, withoutexplanation. In the meantime Cindy Lupchko, a new hire,was assigned 36 or more hours per week. Thereafter,Toner's working hours returned to their normal level, butshe was subjected to other changes in her assignments.During the 2 weeks beginning July 12 she was assigned towork straight nights on weekends. Beginning in August shewas assigned to work I day a week in the laundry.Previously, Toner had worked exclusively as a store clerk,and, like other young women, she did not care for laundrywork. Toner testified that when she complained to Breem,Breem told her "you know why you're in there." Moreserious, however, was the fact that the daytime laundryassignment played havoc with Toner's second job. Tonerbabysat 4 days during the week, and prior to August I, herschedule at Wood River had been such as to complementher second job. Toner either worked nights or was off onMondays through Thursdays. Barbara Youngberg wasaware of Toner's need in this regard, and it may fairly beinferred that she informed management, if they did notknow already. When Toner complained to Zavaglia, herefused to change her schedule. In light of the Company's4 The Company continued to use Youngberg as an informer. Youngbergtestified that in mid-August Breem told her that Dave wanted her to speakto Mary Barigan, a new employee, and find out how she felt about theUnion. Barigan told Youngberg that she did not want the Union explainedto her. Youngberg reported this conversation to Roth and Zavaglia afterRoth asked if she had spoken to Barigan. Youngberg's testimony as to thismatter was uncontroverted. I find that the Company violated Sec. 8(aX1) bysoliciting Youngberg to report on the union sentiments of another employeeand by interrogating her about the sentiments of that employee.9 Grimes testified that a few days after she signed a union card, Storediscriminatory actions against union adherents at Wash-ington Avenue, the actions and statements of Jerry Throne,the testimony of Barbara Youngberg and Pearl Smiley, andthe Company's past practice of accommodating thepreferences of its employees except for punishmentpurposes, I find that the Company made the foregoingchanges in reprisal for her union activity, and I do notcredit the Company's excuses for those changes. I find thatthe Company thereby Violated Section 8(a I) and (3) ofthe Act and that Toner should be reimbursed for her loss ofincome caused by the discriminatory cutback in herworking hours.2. Debbie GrimesDebbie Grimes began working for the Company inMarch 1974, and continued until she quit her job onAugust 19. General Counsel contends that the Companydiscriminatorily reduced her working hours, and eventuallyforced her to quit, and that Grimes should be viewed ashaving been constructively discharged.9Until sometime in June, the Company regarded employ-ees who worked less than 33 hours a week as part-timeemployees. Thereafter, the cutoff point was increased to 34hours. The distinction was that part-time employees didnot receive holiday pay, and received less vacation paythan their full-time counterparts. Prior to August, Grimesenjoyed the benefits of a full-time employee. In the 4 weeksfollowing her return from work after hospitalization andrecuperation (June 28 thru July 25), she usually worked 36or 37 hours per week (in I week she worked 33 hours).Beginning with the week of July 26 she was assigned towork only 30 to 33 hours per week. This continued for 3weeks. Grimes testified that in her last week she wasscheduled to work 33 hours, although the Company'sschedule for that week indicates that she was scheduled towork 36-1/2 hours. In the meantime, while Grimes andToner were working fewer hours, Cindy Lupchko (asindicated), a new hire, was regularly working at least 36hours per week, notwithstanding the Company's usualpolicy of gradually slotting new store employees into a full-time schedule, and Kathy Grizzle, who did not sign a unioncard, was also regularly working at least 36 hours perweek.'0When Grimes began working for the Company sheworked at the laundry in the Washington Avenue Store forabout 2 months. Thereafter, she transferred to WoodRiver, worked both in the laundry and as a store clerk forabout another 2 months and then worked exclusively in thestore. Early in 1975, Roth put her back in the laundry afterhe had seen her violating a company rule by smoking in thestore. Grimes worked in the laundry for about 6 months,then in both the laundry and store, and by the beginning of1976 she was back working exclusively in the store.Manager Breem questioned her as to why she did so. Breem gave a differentversion of their conversation. I have problems with the credibility of bothwitnesses. I find it unnecessary to resolve this allegation of interrogation, asa finding in this regard would be cumulative and in any event would notaffect my disposition of the merits of Grimes' case.'o The work schedules of Charlotte Rohoer and Pat Liss, card signerswho are not alleged as discriminatees in this case and who apparentlyremained in the Company's employ, indicate that they were part-timeemployees who usually worked about 25 hours per week.670 HIT 'N RUN FOOD STORESHowever, beginning in the first week of August, Grimeswas assigned to work 2 nights a week in the laundry. DelBreem testified that at this time she was rotating employeesto work in the laundry. However, some employees, bothnew and old, e.g., Lupchko and Ruth Goodnight, wereexcluded from this alleged rotation, and Grimes was theonly clerk who was assigned to work in the laundry morethan once a week. Prior to July 12, Grimes usually hadWednesday nights off and she usually worked in the storeon Thursdays. This schedule was in accord with Grimes'preferences. Grimes usually went out with Debbie Varadyand Donna Lankford on Wednesday, which was their nightoff. Grimes also enjoyed the work which had to be done onThursdays, which was grocery-order day, when incomingitems were priced and shelved. Beginning the week of July12, Grimes was assigned to work on Wednesday nights,and beginning the week of August 9 she was givenThursdays off. Previously. Grimes and Donna Lankfordhad handled the grocery order. Del Breem testified that shetook Grimes off Thursday work because new clerks had tolearn the prices and location of the stock, and Lankfordwas more experienced than Grimes and could show them.However, Grimes had almost as much experience asLankford and Lankford, unlike Grimes, had no specialpreference for grocery-order work. When Grimes askedDave Roth why she had been taken off Thursday work,Roth equivocated by saying that he would talk to Angelo,but added that he felt sorry for Grimes because she was"easily misguided." On August 18, Kathy Grizzle, who wasassigned to work the next day, a Thursday, asked to takeoff that day. Grimes, who was at home, telephoned Breemand offered to substitute for Grizzle. Breem said that shewould have to check with Angelo. In the past, suchclearance would not have been necessary." Havingreceived no reply, Grimes called again the next morning,and was told by Breem that she could not substitute forGrizzle because Angelo himself was coming in to straightenthe shelves. Later that day Grimes quit, telling Breem thatshe was "tired of that shit." 12According to Grimes, Del Breem told her that Zavagliahad given instructions that Grimes' schedule was to staythe same for a while and that she was not to get more than33 hours per week under any circumstances. Breem deniedthe alleged conversation or that she had received any suchinstructions from Zavaglia. I credit Grimes, because theevidence indicates that what Breem said was in facthappening. I have reservations concerning the reliability ofsome of Grimes' testimony; specifically, with her inconsis-" The testimony of Zavaglia and Washington Avenue Manager MariaPace concerning company policy in this regard was contradictory. Zavagliatestified that in June he instituted a policy whereby schedule changesbetween employees were not permitted unless previously approved byZavaglia. However. Pace testified that she did not have to check withZavaglia when two girls wanted to switch shifts. it is evident that if such apolicy existed as asserted by Zavaglia, it was applied in a discriminatorymanner.~2 The Company contends that Grimes previously manifested anintention to quit by filing a claim for unemployment compensation. Insupport of this contention the Company introduced into evidence a copy ofthe claim form, which contained three dates. However, the first, marked"Last Day Worked." was illegible, and it could not be determined whether itindicated August 11. 17, or 19. The second, marked "Date of Claim,"indicated August 15. a Sunday, and therefore obviously was not the day onwhich the claim was filed. The third, marked "Date of This Notice,"tent testimony concerning the number of nights which sheworked and whether she was called and asked to substitutefor another employee.'3However, much of her testimony iscorroborated by the Company's weekly schedules, and thediscriminatory motive for the Company's actions isevidenced by the same factors referred to in connectionwith Debbie Toner. I further find that the circumstancesunder which Grimes terminated her employment meet theBoard's standards for a constructive discharge. TheCompany subjected Grimes to harassment and discrimina-tory treatment during the period from July 7, when she andother employees, under threat of loss of their jobs, wereinvited to demand the return of their union cards, andwhen Throne told her to redraft his petition, until August19, when Zavaglia insisted on doing the work himselfrather than allow Grimes to do work which she enjoyed.Grimes, unlike Zippy and Moore, attempted to stick it out.However, Roth and Zavaglia persisted, and Zavaglia'sadamant refusal to permit Grimes to work on August 19made clear to Grimes that they intended to continue tosubject her to discriminatory treatment. Grimes' resigna-tion must be viewed in light of the circumstances of herjob. The store employees received relatively low wages andworked irregular hours, including nights and weekends.Therefore, accommodations to their preferences as tohours and days worked and job assignments were ofconsiderably more significance than they would be in thecase of higher paid workers, or those working conventionaloffice or factory hours. Here, the Company reducedGrimes to the status of a part-time employee, took her offwork which she particularly enjoyed, and assigned her towork which, in the past, had been assigned as punishmentfor violation of company rules. Zavaglia's persistence, asevidenced by his action on August 19, indicated that theCompany intended to continue in this course of actionuntil Grimes was forced to quit. Viewed in the context ofGrimes' job, a reasonable person could not be expected tocontinue working under the discriminatory terms andconditions imposed by management. I find that theCompany intentionally imposed working conditions sounpleasant as to force Grimes to resign and, therefore, thatshe was constructively discharged in reprisal for heradherence to the Union.3. Debbie VaradyDebbie Varady worked at the Pancake Ranch (adjacentto Wood River) as a busgirl in May 1975. On June 9, 1976,indicated August 20. 1 find that the third date indicates the date on whichnotice was sent to the Company, and I credit Grimes' testimony that shefilled out the claim on August 19, after leaving the store. Interestingly. uponpresenting her claim to the Illinois Bureau of Employment Security. Grimesshowed a copy of her investigatory affidavit dated August 4, whichdocumented only a portion of General Counsel's case on her behalf. andwas informed that she had good reason for quitting. That determinationmay be considered as evidence in the present case. Duquesne Electric andManufacturing Compan-y, 212 NLRB 142, fn. I (1974).'3 Grimes may have been called to substitute for other employees.However, such substitutions were subjected to the arbitrary whim ofZavaglia, and employees requested to substitute for another employee werenormally given 5 hours' advance notice or less. In these circumstances. suchcalls could not be deemed as an adequate substitute for the 36 or 37 hoursper week which Grimes was normally assigned prior to July 25.671 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVarady commenced working as a clerk in the Wood Riverstore. Varady did not put down on her job application thatshe had previously worked for the Company near thePancake Ranch. Evelyn Sansone, who was manager of thePancake Ranch when Varady worked there, was stillmanager in June 1976. Store employees frequently wentinto the Pancake Ranch. Anthony Zavaglia testified thatabout a week after Varady was hired (i.e., on or about June16) Roth told him that Sansone had discharged Varady theyear before because Sansone had seen her stealingwaitresses' tips off the tables. However, nothing was said toVarady and no action was taken against her until July 18,when she, along with Douglas Canhan and Bill DeVous,was discharged.Varady testified that on July 18 Del Breem told her thatshe was being let go because of complaints that she hadbeen stealing sodas and potato chips from the PancakeRanch. Varady denied the accusation, and Breem refusedto identify the accusers. According to Varady, Breemadded that Varady had a bad attitude toward her job, andwhen asked by Varady whether she was causing others tohave a bad attitude Breem answered that Varady "was atthe top of the list." Varady, it may be recalled, was theemployee who, in the presence of Breem, struck her nameoff Jerry Throne's petition. Breem, in her testimony,admitted telling Varady that she was being terminatedbecause of accusations of theft. However, she made noreference to Varady's testimony about her attitude, anddenied telling Varady that she was at the "top of the list,"or otherwise causing employees to have a bad attitude.Zavaglia testified that he got reports from employeesBarbara Youngberg and Kathy Grizzle that Varady wastaking sodas and other items from the Pancake Ranch, thaton the advice of his attorney he discharged Varady andthereafter obtained written statements from Youngbergand Grizzle. Store employees have access to the PancakeRanch during and after restaurant hours. (The store has akey, and they are permitted to get water and ice, and to usethe bathroom.) However, the Pancake Ranch does notcarry canned sodas. Grizzle and Sansone were notpresented as witnesses. A statement written by BarbaraYoungberg, dated July 8, was marked but not offered intoevidence. According to Youngberg, Roth or Zavaglia wroteout a statement and then told her to rewrite it in her ownhandwriting. Youngberg testified that she had seen Varadytake a bag of Fritos without paying for it, and that about 10days later she reported the incident to Roth. However,Youngberg made clear that she did not volunteer theinformation; rather, Roth solicited such information fromher. Youngberg testified that she also saw Varady take apack of cigarettes from another employee. However,Youngberg admitted that she told no one about this allegedincident until long after Varady was discharged. Two daysbefore her discharge, Roth kept Varady under surveillancein the store in an attempt to catch her stealing somethingbut was admittedly unsuccessful.l4Varady's discharge fits into a pattern which prevailedthroughout the Company's response to the employees'" On rebuttal. General Counsel proffered that if permitted to testifyVarady would deny stealing anything from the Pancake Ranch or the store.The proffer was made and rejected because Varady, without satisfactoryorganizational campaign. When a pretext could be found,union adherents were discharged; otherwise, the Companytransferred them, reduced their working hours, or discrimi-natorily altered their working schedules and assignments.To this end, as indicated, the Company utilized informersto furnish grounds for such actions and, in the process, tosow discord between the union adherents and their fellowemployees. Zavaglia's testimony concerning Varady'salleged history of employment at the Pancake Ranch leadsto one of two conclusions. Either Zavaglia testified falsely,or else the Company was indifferent to the presence of anemployee who had falsified her job application and hadengaged in serious theft. If the latter were true, then it ishighly unlikely that the Company would have summarilydischarged an employee for having taken a bag of chips forconsumption without paying for it. No action was takenagainst Varady until after she had demonstrated heradherence to the Union, and then she was summarilydischarged on the basis of a solicited unproven report froman employee who was in effect a hired informer. UnlikeJanet Bramhall, Varady was not given the option of takinga polygraph test. Indeed, the Company never confrontedher with the accusation. In fact, the Company wasindifferent as to whether or not the accusation was true. Ifind that the Company discharged Varady because of heradherence to the Union, thereby violating Section 8(a)(1)and (3) of the Act, and that she is entitled to reinstatementand backpay regardless of whether she took anything fromthe store or the Pancake Ranch without paying for it. ShellOil Company v. N.L.R.B., 196 F.2d 637 (C.A. 5, 1952). 1further find that the Company violated Section 8(aX)() bysoliciting information from Youngberg in order to furnish apretext for discharging Varady. Brown & Root-Northrop,174 NLRB 1048, 1058 (1969).4. Donna LankfordDonna Lankford began working at Wood River inJanuary 1974, and continued until she quit her job onSeptember 9, 1976. General Counsel contends that begin-ning on or about July 12 the Company discriminatorilyreduced her working hours, and that the circumstances ofher departure constituted a constructive discharge. Theevidence is insufficient to support either contention. Priorto July 12, Lankford normally worked a 40-hour week. For3 of the next 4 weeks (she was on vacation I week)Lankford was scheduled to work 38 hours. During theweek of August 23 she was scheduled to work 39 hours,and by the week of August 30, her last full week ofemployment, she was back to 40 hours. Lankford was theonly employee who regularly worked 40 hours per week.During the summer of 1976, Ruth Goodnight, who hadmore seniority than Lankford, was the only employee whowas scheduled to work more hours than Lankford.Specifically, Goodnight worked 39 hours in the weeks ofJuly 19 and July 25, while Lankford was working 38. Evenwhen viewed in light of the evidence that the Company wasdiscriminatorily changing the work schedules of unionadherents, the temporary reduction of Lankford's workingreason, was not present at the hearing. Varady arrived after the hearing wasclosed.672 HIT 'N RUN FOOD STOREShours was too minor to support an inference of discrimina-tory conduct. Indeed, Lankford herself was under theimpression that no employee was working more hours thanshe. The restoration of her 40-hour week also tends todiscount her working hours as a factor leading to herresignation.General Counsel's contention, in Lankford's case, ofdiscriminatory scheduling, substantially rests on twoasserted factors. The first, as indicated, was the reductionin hours. The second is a somewhat subtle (and difficult tofollow) argument that the Company juggled her scheduleso as to deprive her of either a Friday or Saturday night onthe town. The argument is not helped by the fact thatLankford's testimony concerning her schedules tended tobe confused and rambling. The Company's schedules didindicate that during the weeks of August 10 and 17Lankford was assigned to work late on Friday night and toopen the store early on Sunday morning. On August 25,Lankford complained to Zavaglia about her weekendschedule. Thereafter, in the same week that she wasrestored to a 40-hour week, her schedule was such as toenable her to go out on Friday night. She was also free togo out on Friday, August 27. Lankford described herschedule for the week of August 30 in these words: "I wasglad," "it was nice of them," a "good schedule." These arenot the words of an employee who is in the process of beingconstructively discharged.More significant, however, is the fact that during the lastdays of her employment Lankford was behaving in amanner which indicated that she was attempting toprovoke her discharge, rather than indicating that theCompany was actively seeking to provoke her resignation.The Company had succeeded in eliminating the core ofknown union support at Wood River. Lankford did notplay an active role in the organizational campaign, beyondsigning a union card, and Dave Roth, who was a cosigneron a note for her trailer, had some stake in her financialsolvency. Lankford's friends, Debbie Grimes and DebbieVarady, were gone, and Lankford had little interest inremaining at Wood River. On Sunday, August 29, she waslate in opening the store. As punishment, Jane Meeks, whobecame manager at Wood River on August 30, told her notto come to work that day. In comparison to priorpunishments imposed by the Company, e.g., workingstraight nights or consignment to the laundry, this one wasrelatively mild. Thereafter, Lankford repeatedly called offwork, calling in sick when she was not. She came into thestore on September 6 (Labor Day) to pick up her paycheckand on September 9 to inform Meeks that she had quit.Her behavior on both occasions was somewhat reminiscentof that of James Steward, except that Lankford's pattern ofbehavior during the last weeks of her employment suggestsdeliberation rather than spontaneity. On September 6 shebehaved in a seemingly irrational manner, and demandedto know if she were being fired, and on both occasions shewas abusive toward Meeks.'5In these circumstances, I amnot persuaded that Lankford was constructively dis-charged.5 Lankford's version of the events of September 6 did not substantiallydiffer from that of Meeks. Insofar as they differ, I credit Meeks. I have nobasis for questioning Meeks' credibility; however. Lankford's testimony5. William DeVous and Douglas CanhanWilliam DeVous began working for the Company as awindow washer on December 15, 1975, 3 days before his16th birthday. He washed windows at Wood River, EastAlton, Washington Avenue, and State Street. Thereafter,he became a stockboy at Wood River, but continued towash windows at the various stores. Douglas Canhan, thenage 16, began working at Wood River as a stockboy in lateMay 1976. As indicated, they signed union cards on June20 and 19, respectively. DeVous solicited other employeesto join the Union. In late June, Dave Roth told DeVousthat the girls had been approached about signing unioncards, and asked if he had been approached. DeVousfalsely answered that he had not, because he was afraid totell Roth the truth. However, DeVous did not suspect JerryThrone, and when Throne asked him if he had signed acard DeVous admitted that he had. Throne told DeVousthat the Company could not afford to pay union rates, andthat if the Union came in the Company would either lockthe doors or take out the drive-up service, leaving one girland one stockboy. At the time Wood River had threestockboys. Throne added that the Company had learnedthe identity of the card signers from a delivery man. Asindicated, I have found that at all times material, Thronewas acting as t!ie Company's agent. I find that theCompany, through Roth and Throne, once again violatedSection 8(a)(1) of the Act by creating the impression ofsurveillance of union activity, interrogating DeVous abouthis union activities, and threatening DeVous with storeclosure or loss of jobs. I further find that the Company,through Throne, learned or confirmed its knowledge thatDeVous had signed a union card. In view of Throne'stestimony that the identity of card signers was commonknowledge, the fact that the DeVous and Canhan familieswere related, and the Company's extensive espionagesystem, the inference is also warranted that the Companyknew or suspected that Canhan had also signed a card.DeVous returned to work from his vacation on July 18 (theday Varady was fired) and found that his name was not onthe schedule. Dave Roth told him that Zavaglia's attorneyhad checked with the Illinois State Liquor Commission andfound that DeVous was not of age to handle liquor. Rothwas unable to explain why it took so long to find this out.The next day Acting Store Manager Kathy Grizzleconfirmed that Canhan had also been discharged, ostensi-bly for the same reason. Neither was offered a transfer oranother job.Zavaglia testified that he decided to terminate DeVous,Canhan, and a third stockboy, Rusty Briggman, whoworked at East Alton, because he had received a letterfrom Thomas Murphy, executive director of the IllinoisState Liquor Commission, enclosing a 1973 written opinionof the Illinois attorney general, which together, accordingto Zavaglia, indicated that the Company could not employpersons under the age of 18. Zavaglia further testified thatas he was away on a Florida vacation, having left on July11, he telephoned Roth on July 12 and left instructions thatconcerning her work schedules demonstrated her to be a less than whollyreliable witness.673 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStore Manager Breem should terminate DeVous andCanhan. Zavaglia's explanation for their terminations wasa patent fabrication. Zavaglia made no effort to ascertainthe state of the law until after he had terminated thestockboys, when, apparently acting on the advice of hisattorney, he attempted to shore up his excuse for discharg-ing them. Executive Director Murphy's letter, datedAugust 10, together with the opinion of the attorneygeneral, indicated only that the question of whetherpersons under the age of 18 could be employed in storesengaged in retail sale of alcoholic beverages was one whichwas subject to local ordinance. Thereafter, Zavagliacontacted Arthur Greenwood, the prosecuting attorney forWood River. Greenwood's area of authority was inprosecuting cases, not in furnishing interpretations of localordinances, the latter function being the responsibility ofCorporation Counsel Pat Quinn. However, Greenwoodhad performed legal services for the Company andobtained legal work through Roth, and that was goodenough for Zavaglia. In response to Zavaglia's request,made in late August, Greenwood obliged Zavaglia bysending him a letter indicating Greenwood's assertedopinion that Wood River prohibits the employment ofminors in a store engaged in the retail sale of liquor. Inview of the Company's demonstrated proclivity to dis-charge or transfer union adherents when a suitable pretextcould be found, I find that the Company terminatedDeVous and Canhan because of their adherence to theUnion, and thereby violated Section 8(aXI) and (3) of theAct.There remains, however, the question of an appropriateremedy. Article XXV, section 15, of the Wood River Codeprovides that it shall be unlawful to employ a minor (understate law, a person under the age of 18) in any premisesused for the retail sale of alcoholic liquor. On its face theordinance would seem to preclude stores such as WoodRiver from employing minors even as stockboys, deliveryhelpers, or window washers. In fact, the ordinance, whichwas enacted in 1969, has never been enforced in thismanner. Minors have worked and continue to work asstockboys or at other jobs involving the handling of beer,wine, and liquor at retail stores in Wood River and EastAlton, Illinois.16It is the opinion of Corporation CounselQuinn that the ordinance does not prohibit such employ-ment. Prosecutor Greenwood and Wood River PoliceChief Ralph Skinner testified, in sum, that there have beenno prosecutions or even complaints arising from suchemployment. Indeed, it was Zavaglia alone who raised aquestion in this regard.17It is highly unlikely that theCompany would ever be prosecuted for employing a minoron its premises. However, in view of the literal wording ofthe Wood River ordinance, there remains the possibility,however remote, that a complaint might be lodged with themunicipal authorities. In these circumstances, guidancemay be found in the Board's recent decision in Amay'sBakery & Noodle Co., Inc., 227 NLRB 214 (1976). In thatcase, the Board was presented with the question of whetherJs The record does not indicate whether East Alton is a part of WoodRiver, or subject to the same or a similar ordinance. There is no evidencethat either Alton or Granite City, Illinois, has an ordinance similar to that ofWood River.17 I do not credit the uncorroborated testimony of Zavaglia that he wasillegal aliens who had been discharged because of theirunion activity were entitled to reinstatement, notwithstand-ing a California law which prohibited the employment ofsuch aliens. As the California law had been judiciallydeclared unconstitutional, although litigation was stillpending, the Board found it unnecessary to resolve thequestion which would be inherent in a clear conflictbetween a Federal remedy and a state law. Nevertheless,the Board held:A conventional reinstatement order thus would notplace the Respondent in clear violation of a valid statestatute. Rather, it would return Respondent to aposition in which it had placed itself earlier, and, butfor the illegal discharges, in which it would still be. Ifthere is any risk in that position, it is a risk that theRespondent by its earlier wrongdoing voluntarily assumedMoreover, in the event that the California SupremeCourt finally determines that section 2805 can beenforced, the Respondent may petition for modifica-tion of the Order at the compliance stage.Based on the foregoing, we find that the Administra-tive Law Judge erred in failing to grant the convention-al remedy of reinstatement to the discriminatees.[Emphasis supplied.]The same or similar considerations noted above are presentin the instant case. If the Company finds itself in apredicament, it is one which was brought about by theCompany's own wrongdoing. The possibility of a conflictbetween Federal remedy and local ordinance is remoteand, had the Company been guided by nondiscriminatorymotives, it could have avoided such conflict by transferringDeVous and Canhan to an equivalent job or location. Inthese circumstances, DeVous and Canhan are entitled tothe conventional remedies of backpay and reinstatement.The Company further contends that Canhan is notentitled to a remedial order because he allegedly toldemployee Mark Barley that he had stolen beer from thestore and would steal again. In support of this contentionthe Company presented the testimony of Barley and aletter assertedly written by Barley to Zavaglia. Barley thenworked, and presently works for the Company, cleaningcarpets, making deliveries, and helping Jerry Throne makedeliveries. He testified that he placed the letter onZavaglia's desk on July 13. If true, the letter obviously didnot precipitate Canhan's discharge, since Zavaglia wasaway in Florida and, by his own admission, had alreadydecided to terminate DeVous and Canhan. Canhan, in histestimony, denied stealing anything or telling Barley thathe stole anything. As in the case of Debbie Varady,Zavaglia was indifferent as to which employee was tellingthe truth. It is quite possible, as union counsel suggests,that even if Canhan made the statement attributed to himby Barley, he was simply engaging in juvenile macho talk.It is evident that the Company was engaging in its usualhunting and fishing expedition to find pretexts forconcerned that an allegedly disgruntled former store manager might seek tohave his license revoked. As indicated, Zavaglia manifested no interest inthe state of the law until after he terminated DeVous and Canhan, and headmitted that he never considered transferring them to another job or toanother store.674 HIT 'N RUN FOOD STORESdischarging, or in this case, to bolster the discharge, ofunion adherents and, to this end, solicited possibleincriminating complaints from Throne or Barley. In thesecircumstances, backpay and reinstatement are warranted.6. The alleged threat of lawsuitsOn August 25, Anthony Zavaglia conducted meetings forthe employees from the various stores, at least two of whichtook place at a bank in Alton. Debbie Toner and DonnaLankford, who were then still working for the Company,attended one of the meetings. Zavaglia introduced JaneMeeks as the new manager at Wood River. Toner andLankford testified, in sum, that Zavaglia told the employ-ees that some of the charges against the Company (whichhe described) were not true, and that after it was all overthere would be some lawsuits for slander against peoplewho filed charges. Zavaglia specifically referred to PearlSmiley, Sheila Herrin, and a third employee not involved inthe present case, i.e., charges on which the General Counseldid not proceed. However, testimony by Barbara Young-berg indicates that he also referred to the charge that theCompany had asked the girls to get their union cards back.Toner and Zavaglia himself testified that Zavaglia referredto the admonition on charge forms that "willfully falsestatements on this charge can be punished by fine orimprisonment." Zavaglia's version of the meeting was that,at this point, an employee asked if this could happen,whereupon Zavaglia replied that he did not know about theBoard, but that people were making accusations about himand Roth taking money and that if Roth decided to takelegal action for slander it would be his option, and "notmine." I have reservations about some of the testimony ofToner and Lankford concerning their work schedules. Incontrast, I have serious reservations about Zavaglia'soverall credibility. Zavaglia's testimony about the August25 meetings was uncorroborated by any other witness,although company witnesses Del Breem and Jane Meekswere both present at the same meeting as Toner andLankford. I credit the testimony of Toner and Lankford. Inthe context of the Company's extensive unfair laborpractices, I find that Zavaglia's statement constituted athreat that lawsuits would be filed against employees whofiled unfair labor practice charges, that the threat wasintended to intimidate employees in the exercise of theirright to file charges under the Act, and that it was thereforeviolative of Section 8(a)(1) of the Act. Clyde TaylorCompany, 127 NLRB 103, 108 (1960).IV. THE REMEDYHaving found that the Company has committed viola-tions of Section 8(a)(1) and (3) of the Act, I shallrecommend that it be required to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Company discriminatorily termi-nated Janet Bramhall, Debra Grimes, Deborah Varady,Douglas Canhan, and William DeVous, and that theCompany has failed and refused to reinstate them, it will berecommended that the Company be ordered to offer eachof them immediate and full reinstatement to his or herformer job or, if it no longer exists, to a substantiallyequivalent position, without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of earnings that they may have suffered from the timeof their termination to the date of the Company's offer ofreinstatement. Having further found that the Companydiscriminatorily terminated Janice Miller and Jo AnnPaulda, but offered them reinstatement which they de-clined, it will be recommended that the Company beordered to make them whole for any loss of earnings thatthey may have suffered from the time of their terminationto the date each received the Company's offer of reinstate-ment. Having also found that the Company discriminatori-ly reduced the scheduled working hours of Janet Bramhall,Debra Toner, and Debra Grimes, it will be recommendedthat the Company make them whole for any loss ofearnings as a result of the discrimination against them. Thebackpay for the aforesaid employees shall be computed inaccordance with the formula approved in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest computed inthe manner and amount prescribed in Isis Plumbing &Heating Co., 138 NLRB 716 (1962). It will also berecommended that the Company be required to preserveand make available to the Board, or its agents, on request,payroll and other records to facilitate the computation ofbackpay due.As the unfair labor practices committed by the Companyare of a character striking at the root of employees' rightssafeguarded by the Act, the inference is warranted that theCompany maintains an attitude of opposition to thepurposes of the Act with respect to the protection ofemployee rights in general. Accordingly, I shall recom-mend that the Company be ordered to cease and desistfrom infringing in any manner upon the rights guaranteedin Section 7 of the Act. See N.LR.B. v. Entwistle Mfg. Co.,120 F.2d 532, 536 (C.A. 4, 1941).CONCLUSIONS OF LAWI. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging Janet Bramhall, Janice Miller, JoAnn Paulda, Deborah Varady, Douglas Canhan, andWilliam DeVous; by constructively discharging DebraGrimes; by failing and refusing to reinstate Bramhall,Varady, Canhan, and DeVous; by transferring SherryMoore and Loretta (Zippy) Strohkritch; and by reducingthe working hours and changing the job assignments andscheduled working hours of Bramhall, Grimes, and DebraToner, thereby discouraging membership in the Union, theCompany has engaged and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.4. By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Company has engaged and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5. General Counsel has not proven by a preponderanceof the evidence that the Company discriminatorily termi-675 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnated the employment of James Steward, Sherry Moore,Loretta (Zippy) Strohkritch, or Donna Lankford, discrimi-natorily reduced the scheduled working hours of Lankford,or promised benefits to an employee in order to discourageher from engaging in union activities. All other substantiveallegations of the complaint, as set forth in the findings offact herein, have been sustained by the evidence.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 17The Respondent, Razco, Inc., d/b/a Hit 'N Run FoodStores, Alton and Wood River, Illinois, its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in Retail Clerks Interna-tional Association, AFL-CIO, its affiliated Locals 35 and435, or any other labor organization by terminating ortransferring employees, by reducing their scheduled work-ing hours or changing their job assignments or scheduledworking days or hours, by making changes in their workingconditions so difficult or unpleasant as to force them toresign, or in any other manner discriminating againstemployees in regard to their hire or tenure of employmentor any term or condition of employment.(b) Interrogating employees concerning their own orother employees' membership in, activities on behalf of, orattitude toward said Retail Clerks Union, or any otherlabor organization.(c) Soliciting employees to report on the union member-ship, activities, or sympathies of other employees.(d) Soliciting employees to report on the faults orpreferences of employee union adherents in order to obtaina pretext or basis for their discharge, transfer, or otherdiscriminatory treatment.(e) Creating the impression of surveillance of unionactivity by naming union adherents, telling employees thatit knows the identity of union adherents, or tellingemployees that it has ways of learning the identity of unionadherents.(0 Threatening employees with store closure or loss ofjobs if they designate, select, or adhere to said Retail ClerksUnion, or any other labor organization, as their collective-bargaining representative.(g) Threatening employees by indicating that employeeshave been terminated, transferred, or otherwise discrimi-nated against because of their support for said RetailClerks Union, or any other labor organization.(h) Threatening employees with lawsuits because theyfile unfair labor practice charges, or because they areinvolved in such charges.(i) Soliciting or assisting employees to demand the returnof their union authorization cards, or soliciting employeesto engage in such conduct.(j) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights toorganize, to form, join, or assist labor organizations,including said Retail Clerks Union, to bargain collectivelythrough representatives of their own choosing, to engage inconcerted activities for the purpose of collective-bargainingor other mutual aid or protection, or to refrain from anyand all such activities.2. Take the following affirmative action which is foundnecessary to effectuate the policies of the Act:(a) Offer Janet Bramhall, Debra Grimes, DeborahVarady, Douglas Canhan, and William DeVous immediateand full reinstatement to their former jobs or, if such jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights, andmake them whole for losses they suffered by reason of thediscrimination against them as set forth in the section ofthis Decision entitled "The Remedy."(b) Make whole Janice Miller, Jo Ann Paulda, andDebra Toner for losses they suffered by reason of thediscrimination against them as set forth in the section ofthis Decision entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due.(d) Post at its offices and at each of its stores, copies ofthe attached notice marked "Appendix." 18 Copies of saidnotice on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent'srepresentative, shall be posted by Respondent upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to assurethat said notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.i? In the event no exceptions are filed, as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.1s In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we have violated theNational Labor Relations Act and has ordered us to postthis notice and to carry out its provisions.676 HIT 'N RUN FOOD STORESWE WILL NOT discourage membership in RetailClerks International Association, AFL-CIO, its affili-ated Locals 35 and 435, or any other labor organiza-tion, by terminating or transferring employees, byreducing their scheduled working hours or changingtheir job assignments or scheduled working days orhours, by making changes in their working conditionsso difficult or unpleasant as to force them to resign, orin any other manner discriminating against employeesin regard to their hire or tenure of employment or anyterm or condition of employment.WE WILL NOT interrogate employees concerning theirown or other employees' membership in, activities onbehalf of, or attitude toward said Retail Clerks Union,or any other labor organization.WE WILL NOT solicit employees to report on theunion membership, activities, or sympathies of otheremployees.WE WILL NOT solicit employees to report on thefaults or preferences of employee union adherents inorder to obtain a pretext or basis for their discharge,transfer, or other discriminatory treatment.WE WILL NOT create the impression of surveillance ofunion activity by naming union adherents, tellingemployees that we know the identity of union adher-ents, or telling employees that we have ways of learningthe identity of union adherents.WE WILL NOT threaten employees with store closureor loss of jobs if they designate, select, or adhere to saidRetail Clerks Union, or any other labor organization,as their collective-bargaining representative.WE WILL NOT threaten employees by indicating thatemployees have been terminated, transferred, or other-wise discriminated against because of their support forsaid Retail Clerks Union, or any other labor organiza-tion.WE WILL NOT threaten employees with lawsuitsbecause they file unfair labor practice charges, orbecause they are involved in such charges.WE WILL NOT solicit or assist employees to demandthe return of their union authorization cards, or solicitemployees to engage in such conduct.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights to organize, to form, join, or assist labororganizations, including said Retail Clerks Union, tobargain collectively through representatives of theirown choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all suchactivities.WE WILL offer Janet Bramhall, Debra Grimes,Deborah Varady, Douglas Canhan, and WilliamDeVous immediate and full reinstatement to theirformer jobs or, if such jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights, and WE WILL make themwhole for losses they suffered by reason of thediscrimination against them. We offered reinstatementto Janice Miller and Jo Ann Paulda, which theydeclined, and Debra Toner voluntarily quit her job.However, WE WILL make whole each of them for lossesthey suffered by reason of the discrimination againstthem.All our employees are free to become, remain, or refuseto become or remain, members of said Retail ClerksUnion, or any other labor organization.RAzco, INC., D/B/A HIT 'NRUN FOOD STORES67!